Exhibit 99.1 Tom Hemingway 1503 South Coast Drive, #206 Costa Mesa, California 92626 March 3, 2011 The Board of Directors Clicker Inc. 18952 MacArthur Blvd, Suite 210 Irvine, CA 92612 Re:Letter of Resignation Gentlemen: Please be advised that I hereby resign as a Director of Clicker Inc. (the “Company”) effective as of the date first written above. Further, I hereby confirm that any outstanding remuneration or fees of any nature owed to me have been assigned by the Company and assumed by Albert Aimers and therefore, I have no claim against the Company in respect of any outstanding remuneration or fees of any nature. Sincerely, /s/ TOM HEMINGWAY Tom Hemingway
